EXHIBIT 14 APPLIED NEUROSOLUTIONS, INC. CODE OF ETHICS AND BUSINESS CONDUCT EFFECTIVE AS OF JUNE 1, 2005 (UPDATED AS OF JANUARY 2009) This Code of Ethics and Business Conduct (“Code”) applies to all employees, officers and directors of Applied NeuroSolutions, Inc. and its subsidiaries (“APNS” or the “Company”).This Code sets forth general principles.Certain of the principles set forth herein are further addressed in specific policies and procedures set forth in APNS’ Policy Statement on Insider Trading relating to insider trading in securities of Applied NeuroSolutions, Inc. and confidentiality of information (the “Insider Trading Policy”) previously adopted by APNS.This Code is not intended to limit or modify the Insider Trading Policy. 1.Compliance with laws, rules and regulations The Company expects you to comply with the letter and spirit of all applicable laws, rules and regulations.Illegal conduct can never be in the Company’s best interests.No employee, officer or director will enter into any transaction on the Company’s behalf that he or she knows or should know would violate any law or regulation, nor should any person assist any third party in violating any law or regulation, whether or not such assistance in itself is a violation.The laws and regulations with which each department and location of APNS must comply will vary.Each employee, officer and director is responsible for knowing the specific laws and regulations that affect him or her.If you have any questions about your obligations under any applicable law, you should seek advice from your supervisor, or the Chief Executive Officer or Chief Financial Officer, or APNS’ outside counsel, Eilenberg Krause & Paul LLP (Adam Eilenberg, Email: ade@ezlaw.com; telephone: 212-986-9700, ext. 323; or William Dauber, Email: wdauber@ezlaw.com; telephone: or 212-986-9700, ext. 337). The following is a non-exclusive list of laws to which all employees, officers and directors of APNS must adhere: Accurate Books and Records All funds, other assets and transactions of the Company must be properly documented, fully accounted for and promptly and accurately recorded in the Company’s books and records in conformity with accounting principles generally accepted in the United States of America (GAAP), and in the case of any subsidiary of the Company located outside the United States, in conformity with accounting principles generally accepted in the country in which such subsidiary operates.The Company will adhere to the intent of the accounting and disclosure requirements established by the U.S. Securities and Exchange Commission (the “SEC”).No employees, officers or directors may engage in the making of false or fictitious entries in Company books or records (including employee timesheets) with respect to Company transactions or the disposition of Company assets. 1 Insider Trading and Securities Law Compliance Each employee, officer or director shall fully comply with the Company’s Insider Trading Policy, and shall not, directly or indirectly, (i) disclose material non-public Company information to a third party or (ii) purchase and/or sell (or advise someone else to purchase or sell) the Company’s stock except in accordance with the Insider Trading Policy.The Company has given each employee, officer and director a copy of the Insider Trading Policy.If you have lost your copy, you may obtain a new one from the Chief Financial Officer of the Company. Political Contributions Employees shall not use Company funds for contributions of any kind to any political party or committee in the United States or any foreign country, or to any candidate for or holder of any office of any government, national, state or local. Workplace Health and Safety Laws The Company will conduct its operations in compliance with all applicable environmental and health and safety laws and regulations, in keeping with good corporate citizenship and with a positive commitment to the protection of the natural and workplace environments.Workplace health and safety laws will vary among departments and locations.You are responsible for knowing the specific laws and regulations that affect your job and location. 2.Conflicts of Interest A “conflict of interest” occurs when an individual’s personal interest interferes or has the appearance of interfering with the interests of APNS.The Company expects you to exercise care to ensure that conflicts of interest are avoided.This Code establishes only the framework within which APNS wishes the business to operate.The purpose of the guidelines set forth in this Code is to provide general direction so that employees, officers and directors can seek further clarification on issues related to the subject of acceptable standards of operation.Please contact the Chief Executive Officer, the Chief Financial Officer or the outside counsel identified in Section 1 of this Code about conflicts of interest. Private Investments, Co-investments and Outside Business Activities by Employees and Officers Private investments, co-investments and outside business activities may create conflicts of interest and other complications for employees and officers and outside, non-employee directors.Therefore, (a)Without the prior written consent of the Chief Executive Officer or the Chief Financial Officer, employees and officers may not: (i) make a co-investment with APNS; (ii) be engaged in any other business; (iii) be employed or compensated by any other person; or (iv) serve as an officer, partner or employee of another organization. 2 Outside, non-employee directors are subject to the requirements of Section 2(g) of this Code. (b)Prior to making such an investment or engaging in such outside business activity, an employee or officer or director must submit to his or her supervisor and to the Chief Executive Officer or the Chief Financial Officer a memorandum describing in detail all aspects of the proposed investment or proposed outside business activity.If the Chief Executive Officer or Chief Financial Officer approves the proposed investment or outside business activity, the Chief Executive Officer or Chief Financial Officer will notify the employee or officer in writing.Such approval may be given subject to restrictions or qualifications and is revocable at any time. (c)If an employee or officer has received approval to engage in outside activities, such person may not imply that he or she is acting on behalf of, or as a representative of, APNS, and the person may not use APNS’ offices, telephones, computer equipment or stationery for any purpose not directly related to APNS’ business. (d)Employees and officers should note that use of APNS’ telephones, computer equipment or stationery for charitable or civic purposes or outside activity is only permitted with the express prior approval of the Chief Executive Officer or
